                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ROGER STEIN,

             Petitioner,                              Civil No. 2:16-cv-13087
                                                      Hon. Arthur J. Tarnow
v.

TONY TRIERWEILER,

             Respondent.
                                  /

     ORDER GRANTING MOTION TO AMEND PETITION AND REOPEN
      CASE [Dkt. 5], DIRECTING SERVICE UPON RESPONDENT, AND
       ORDERING RESPONDENT TO FILE RESPONSIVE PLEADING

       Roger Stein, a state prisoner, filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. The case was stayed for Petitioner to exhaust his state court

remedies. Petitioner was given 60 days to move to reopen the case after completing

state court review. Petitioner has now filed an amended petition, and seeks an order

reopening his habeas case. [Dkt. 5].

       Federal courts have the power to order that a habeas petition be reinstated upon

timely request by a habeas petitioner. See Woods v. Gilmore, 26 F. Supp. 2d 1093,

1095 (C.D. Ill. 1998); Parisi v. Cooper, 961 F. Supp. 1247, 1249 (N.D. Ill. 1997). As

it appears Petitioner substantially complied with the terms of the order staying her

case, the Court will order that the case be reopened.


                                           1
      IT IS ORDERED that the petition for a writ of habeas corpus is reinstated to

the Court’s active docket.

      IT IS FURTHER ORDERED that the Clerk of the Court serve the amended

petition [Dkt. 5] on the Attorney General for the State of Michigan.

      IT IS FURTHER ORDERED that Respondent shall file a responsive pleading

and the Rule 5 materials within 60 days of this order.


                                             s/Arthur J. Tarnow
                                             Arthur J. Tarnow
                                             Senior U.S. District Judge
Dated: February 14, 2019




                                         2
